Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-17 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 9, 10, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beom (KR 101877941 B1) hereafter Beom in view of Marti et al (US 20210287697 A1) hereafter Marti.
Regarding claim 1, Beom teaches a method for regulating a user emotion, comprising: reading adopted data of each regulation mode in a plurality of regulation modes for the to-be-regulated emotion from a database according to the to-be-regulated emotion (Page 14, main control part 41 compares the analysis result of the bio-signal measured before the treatment with the analysis result of the bio-signal measured after the treatment, “analysis result” is analogous to “adopted data of each regulation mode”, “bio-signal” is analogous to “to-be-regulated emotion” ); selecting a target regulation mode from the plurality of regulation modes (Page 3, video output unit and sound output unit, both these units are analogous to a “target regulation mode”) according to the adopted data of the each regulation mode (Page 14, main control part compares the analysis result of the bio-signal measured before the treatment with the analysis result of the bio-signal measured after the treatment, “analysis result” is analogous to “adopted data of each regulation mode”); and performing an emotion regulation operation on the user according to the target regulation mode (Page 3, The sound output unit 23 is for outputting hearing information for music therapy to a user, “outputting hearing information” is analogous to “performing an emotion regulation operation”) (Page 8, video output unit 22 may be a video image of a magnificent nature, outputting video is analogous to “performing an emotion regulation operation”).
Beom does not appear to explicitly teach acquiring an emotion of a user during driving. In analogous art, Marti teaches acquiring an emotion of a user during driving (Para 18, determine the overall emotional state of a driver of a vehicle). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Beom to include acquiring an emotion of a user during driving, as taught by Marti. One of ordinary skill in the art would be motivated to modify the method of Beom to include acquiring an emotion of a user during driving in order to assess how the driver is reacting to various driving conditions associated with the vehicle, as taught by Marti (Para 0002,  assess how the driver is reacting to various driving conditions associated with the vehicle).
Regarding claim 2, Beom in view of Marti teaches the method according to claim 1, wherein the reading adopted data of each regulation mode in a plurality of regulation modes for the to-be-regulated emotion from a database according to the to-be-regulated emotion comprises at least one operation of: 
reading, from the database, adoption data of a user group, corresponding to an attribute of the user and being in the to-be-regulated emotion (Marti, Para 0088, The emotion analysis system applies a function to remove the component of the emotional state resulting from listening to the particular media content from the overall emotional state, “component of the emotional state” is analogous to “adoption data of a user group, corresponding to an attribute of the user and being in the to-be-regulated emotion”, “particular media content” is analogous to “each regulation mode in the plurality of regulation modes”), for each regulation mode in the plurality of regulation modes (Beom, Page 3, video output unit, sound output unit) according to the to-be-regulated emotion(Marti, Para 0033, joy, sadness, anger, and pleasure);
reading, from the database, adoption data of the user in the to-be-regulated emotion for each regulation mode in the plurality of regulation modes (Beom, Page 3, video output unit, sound output unit) during a historical period according to the to-be-regulated emotion (Marti, Para 0088, The emotion analysis system applies a function to remove the component of the emotional state resulting from listening to the particular media content from the overall emotional state, “component of the emotional state” is analogous to “adoption data of the user during a historical period”);
 reading, from the database, adoption data of a user group in a current space-time scenario and in the to-be- regulated emotion for each regulation mode in the plurality of regulation modes (Beom, Page 3,  video output unit, sound output unit) according to the to-be- regulated emotion (Marti, Para 0087, remote server system 102 aggregates and analyzes the emotional state data received from emotion recognition systems 108 associated with multiple users in a given geographic area, “emotional state data” is analogous to “adoption data of a user group”, “geographic area” is analogous to “current space-time scenario”, “emotion regulation system” is analogous to “to-be- regulated emotion for each regulation mode”); 
or reading, from the database, adoption data of a user group in a current driving environment and in the to-be- regulated emotion for the each regulation mode in the plurality of regulation modes according to the to-be- regulated emotion (Marti, Para 0016, the remaining emotional state data more accurately represents the emotional state of the driver that is due to driving conditions, “emotional state data” is analogous to “adoption data of a user group”, “driving conditions” is analogous to “current driving environment”, “emotional state” is analogous to “to-be- regulated emotion”).
Regarding claim 3, Beom in view of Marti teaches the method according to claim 2, wherein before the reading adopted data of each regulation mode in a plurality of regulation modes for the to-be-regulated emotion from a database according to the to-be-regulated emotion, the method further comprises at least one operation of: 
collecting adoption data of a user group, corresponding to at least one attribute and being in each emotion, for each regulation mode, and storing adoption data exceeding a set threshold value to the database; 
collecting adoption data of each user in the each emotion for each regulation mode during the historical period, and storing adoption data exceeding the set threshold value to the database; 
collecting adoption data of a user group in at least one space-time scenario and in the each emotion for the each regulation mode, and storing adoption data exceeding the set threshold value to the database; 
or collecting adoption data of a user group in at least one driving environment (Marti, Para 0016, the remaining emotional state data more accurately represents the emotional state of the driver that is due to driving conditions) and in each emotion for each regulation mode, and storing adoption data exceeding the set threshold value to the database (Marti, Para 0026, Emotion analysis system analyzes the measurement data in order to generate processed data related to the emotional state of the driver or other user).
Regarding claim 6, Beom in view of Marti teaches the method according to claim 1, wherein after the reading adopted data of each regulation mode in a plurality of regulation modes for the to-be-regulated emotion from a database according to the to-be-regulated emotion, the method further comprises: in response to there being no adopted data of any regulation mode for the to-be-regulated emotion in the database, or the user being a new user, or a new regulation mode being added, determining the target regulation mode according to a set rule (Beom, Page 14, stores information on the treatment effect in the database that is used when the user receives the sensory stimulation therapy again in the future, “sensory stimulation therapy” is analogous to “target regulation mode”, this inherently requires the determination of a target regulation mode for a new user).
Claim 9 is the electronic device claim corresponding to the method claim 1, and is analyzed and rejected accordingly. 
Claim 10 is the electronic device claim corresponding to the method claim 2, and is analyzed and rejected accordingly. 
Claim 11 is the electronic device claim corresponding to the method claim 3, and is analyzed and rejected accordingly.
Claim 14 is the electronic device claim corresponding to the method claim 6, and is analyzed and rejected accordingly.
Claim 17 is the non-transitory computer readable storage medium corresponding to method claim 1, and is analyzed and rejected accordingly.
Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beom in view of Marti further in view of Maeda et al (US 20220108693 A1) et al hereafter Maeda.
Regarding claim 4, Beom in view of Marti hereafter Beom-Marti teaches the method according to claim 1 as shown above. Beom-Marti does not appear to explicitly teach wherein the adopted data comprises at least one of: a number of times that each regulation mode is adopted, a frequency at which each regulation mode is adopted, or a rate at which each regulation mode is adopted. In analogous art, Maeda teaches adoption data comprising a number of times that each regulation mode is adopted (Para 0097, recording the number of times each type of response is selected, “type of response” is analogous to “regulation mode”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Beom-Marti to include adoption data comprising a number of times that each regulation mode is adopted, as taught by Maeda. One of ordinary skill in the art would be motivated to modify the method of Beom-Marti to include adoption data comprising a number of times that each regulation mode is adopted in order to better select a regulation mode suitable to the user, as suggested by Maeda (Para 0102, automatically select a response suitable for the user).
Regarding claim 5, Beom-Marti in view Maeda teaches the method according to claim 2, wherein the selecting a target regulation mode from the plurality of regulation modes according to the adopted data of each regulation mode comprises: sorting the plurality of regulation modes according to the adopted data of each regulation mode and additional data (Maeda, Para 0097, the number of times, frequency, ratio, or the like of selecting each agent); and determining a set number of top-ranked regulation modes as the target regulation mode (Marti, Para 0099, determines whether the user has a tendency to select what kind of response), wherein the additional data comprises at least one of: the attribute of the user, the current space-time scenario (Marti, Para 0016, the remaining emotional state data more accurately represents the emotional state of the driver that is due to driving conditions), the current driving environment, or feature data of each regulation mode.
Claim 12 is the electronic device claim corresponding to the method claim 4, and is analyzed and rejected accordingly.
Claim 13 is the electronic device claim corresponding to the method claim 5, and is analyzed and rejected accordingly.
Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beom-Marti in view of Google (https://web.archive.org/web/20190717023831/https://support.google.com/maps/answer/6041199?hl=en&co=GENIE.Platform%3DAndroid) hereafter Google further in view of Venture Beat (https://venturebeat.com/ai/empaths-ai-measures-emotion-from-voice/) hereafter Venture Beat
Regarding claim 7, Beom-Marti teaches the method according to claim 1 as shown above. However, Beom-Marti does not appear to explicitly teach wherein the acquiring a to-be-regulated emotion of a user during driving comprises: collecting navigation interactive voice of the user during the driving; and performing emotion recognition on the navigation interactive voice to obtain the to-be-regulated emotion of the user during the driving. In analogous art, Google teaches collecting navigation interactive voice of the user during the driving (Page 1, Navigate to a place, or say, "Ok Google, navigate home"). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Beom-Marti to include collecting navigation interactive voice of the user during the driving. One of ordinary skill in the art would be motivated to modify the method of Beom-Marti to include collecting navigation interactive voice of the user during the driving in order to provide the user with direction and navigation, as taught by Google (What you can ask your Google Assistant: Directions and navigation). 
Beom-Marti in view of Google hereafter Beom-Marti-Google does not appear to explicitly teach performing emotion recognition on the navigation interactive voice to obtain the to-be-regulated emotion of the user during the driving. In analogous art, Venture Beat teaches performing emotion recognition on the interactive voice to obtain the to-be-regulated emotion of the user (Page 1, Emotion AI can automatically detect one of four emotions — joy, anger, calmness, and sorrow — from real-time speech in any language). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beom-Marti-Google to include performing emotion recognition on the navigation interactive voice to obtain the to-be-regulated emotion of the user, as taught by Venture Beats. One of ordinary skill in the art would be motivated to modify the method of Beom-Marti-Google to include performing emotion recognition on the navigation interactive voice to obtain the to-be-regulated emotion of the user in order to improve intelligence assistant response, as taught by Venture Beat (Page 1, Knowing the precise moment someone becomes frustrated could inform an intelligent assistant’s response or a customer service rep’s course of action).
Beom-Marti-Google in view of Venture Beat teaches performing emotion recognition (Venture Beat, Page 1, Gauging a person’s emotion from their intonation) on the navigation interactive voice (Google, Page 1, Navigate to a place, or say, "Ok Google, navigate home") to obtain the to-be-regulated emotion of the user (Venture Beat, Page 1, Emotion AI can automatically detect one of four emotions) during the driving (Marti, Para 18, determine the overall emotional state of a driver of a vehicle).
Regarding claim 8, Beom-Marti-Google in view of Venture Beat teaches, the method according to claim 1, teaches wherein the performing an emotion regulation operation on the user according to the target regulation mode comprises: sending inquiry voice of the target regulation mode to the user (Google, Page 1, Directions and navigation); receiving response voice of the user to the inquiry voice (Google, Page 1, "Restaurants nearby"), and performing voice recognition on the response voice (Google, Page 1, ask the google assistant for help, this requires performing voice recognition on the response voice); and performing the emotion regulation operation on the user according to the voice recognition result (Venture Beat, Page 1, Emotion AI can automatically detect one of four emotions).
Claim 15 is the electronic device claim corresponding to the method claim 7, and is analyzed and rejected accordingly.
Claim 16 is the electronic device claim corresponding to the method claim 8, and is analyzed and rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKS T HALE whose telephone number is (571)272-0160. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.T.H./
Examiner, Art Unit 2166                                                                                                                                                                                         
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166